 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7

 8      CAROL WILLIAMS,
                                                        CASE NO. 2:19-CV-1696-RSM-DWC
 9                            Plaintiff,
                                                        ORDER SETTING TRIAL DATE AND
10             v.                                       RELATED DATES

11      CITY OF FEDERAL WAY, et al.,

12                            Defendant.

13         The Court has reviewed the parties’ Joint Status Report (Dkt. 19) and schedules this case

14 for a five to seven day jury trial on September 13, 2021 at 9:00 a.m. before the Honorable

15 Ricardo S. Martinez, Courtroom 13206 with the following pretrial schedule:

16                                   Event                                        Date
17     Deadline for joining additional parties                                May 4, 2020
18     Deadline for amending pleadings                                        May 4, 2020
19     Expert disclosures under Fed. R. Civ. P. 26(a)(2)                     March 15, 2021
20     Rebuttal expert disclosures                                           April 14, 2021
21
       Last date to file motions related to discovery                        April 14, 2021
22
       Discovery completed by                                                 May 14, 2021
23
       All dispositive motions and Daubert motions must be filed by           June 3, 2021
       (see LCR 7(d))
24

     ORDER SETTING TRIAL DATE AND RELATED
     DATES - 1
 1      Mediation per LCR 39.1(c), if requested by the parties, held no            July 30, 2021
        later than
 2      All motions in limine must be filed by this date and noted on the         August 9, 2021
        motion calendar no later than the THIRD Friday after filing.
 3
        Motions in limine raised in trial briefs will not be considered.
 4      Agreed LCR 16.1 Pretrial Order due                                      September 1, 2021

 5      Pretrial conference                                                      To be set by the
                                                                                     Court
 6      Trial briefs, proposed voir dire, jury instructions and exhibits by     September 8, 2021

 7
            This order sets firm dates that can be changed only by order of the Court, not by
 8
     agreement of counsel for the parties. The Court will alter these dates only upon good cause
 9
     shown. Failure to complete discovery within the time allowed is not recognized as good cause.
10
     If any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal
11
     holiday, the act or event shall be performed on the next business day.
12
            If the trial dates assigned to this matter creates an irreconcilable conflict, counsel must
13
     notify Deputy Clerk Kim Brye at kim_brye@wawd.uscourts.gov, within 10 days of the date of
14
     this Order and must set forth the exact nature of the conflict. A failure to do so will be deemed a
15
     waiver. Counsel must be prepared to begin trial on the date scheduled, but it should be
16
     understood that the trial may have to await the completion of other cases.
17
                     ALTERATIONS TO ELECTRONIC FILING PROCEDURES
18
            As of June 1, 2004, counsel shall be required to electronically file all documents with the
19
     court. Pro se litigants may file either electronically or in paper form. Information and procedures
20
     or electronic filing can be found on the Western District of Washington’s website at
21
     https://www.wawd.uscourts.gov.
22
            The following alterations to the Electronic Filing Procedures apply in all cases pending
23
     before Judge Martinez:
24

     ORDER SETTING TRIAL DATE AND RELATED
     DATES - 2
 1      •   Section III, Paragraph F: When the aggregate submittal to the Court (i.e., the motion, any

 2          declarations and exhibits, the proposed order, and the certification of service) exceeds 50

 3          pages in length, a paper copy of the document (3-hole punched, with dividers, banded or

 4          clipped as needed. No binders.) must be delivered to the Clerk’s Office by 10:30 a.m. the

 5          day after filing. The chambers copy must be clearly marked with the words “Courtesy

 6          Copy of Electronic Filing for Chambers.”

 7      •   Section III, Paragraph L: Unless the proposed order is stipulated, agreed, or otherwise

 8          uncontested, the parties need not email a copy of the order to the judge’s orders email

 9          address.

10                                            DISCOVERY

11          As required by CR 37(a), all discovery matters are to be resolved by agreement if

12 possible. If there is a dispute the parties believe can be resolved through a phone conference with

13 the court, the parties should contact Kim Brye at (253) 882-3811 or via e-mail at: kim_brye @

14 wawd.uscourts.gov, as soon as possible.

15                                        PRIVACY POLICY

16          Under LCR 5.2(a), parties must redact the following information from documents and

17 exhibits before they are filed with the Court:

18      •   Dates of Birth – redact to the year of birth, unless deceased.
        •   Names of Minor Children – redact to the initials, unless deceased or currently over the
19          age of 18.
        •   Social Security or Taxpayer ID Numbers – redact in their entirety
20      •   Financial Accounting Information – redact to the last four digits.
        •   Passport Numbers and Driver License Numbers – redact in their entirety.
21

22

23

24

     ORDER SETTING TRIAL DATE AND RELATED
     DATES - 3
 1                                              EXHIBITS

 2          The original and one copy of the trial exhibits are to be delivered to chambers seven days

 3 before the trial date. Each exhibit shall be clearly marked. Exhibit tags are available in the

 4 Clerk’s Office.

 5          The Court hereby alters the LCR 16.1 procedure for numbering exhibits:

 6          Plaintiff’s exhibits shall be numbered consecutively beginning with the number “1”

 7 (one). Defendant’s exhibits shall be numbered consecutively beginning with “A-1” (one).

 8 Duplicate documents shall not be listed twice. Once a party has identified an exhibit in the

 9 Pretrial Order, any party may use it. Each set of exhibits shall be submitted in a three-ring binder

10 with appropriately numbered tabs.

11                              COOPERATION AND SETTLEMENT

12          As required by LCR 37(a), all discovery matters are to be resolved by agreement if

13 possible. Counsel are further directed to cooperate in preparing the final Pretrial Order in the

14 format required by LCR 16.1, except as ordered below.

15          Should this case settle before Judge Martinez has ruled on dispositive motions, counsel

16 shall notify Kim Brye at (253) 882-3811 or via e-mail at: kim_brye@ wawd.uscourts.gov.

17 Should this case settle after Judge Martinez has ruled on dispositive motions, counsel shall

18 immediately notify Lowell Williams or Laurie Cuaresma, at (206) 370-8521. Pursuant to

19 CR11(b), an attorney who fails to give the Deputy Clerk prompt notice of settlement may be

20 subject to such discipline as the Court deems appropriate.

21          Dated this 5th day of February, 2020.


                                                          A
22

23
                                                          David W. Christel
24                                                        United States Magistrate Judge


     ORDER SETTING TRIAL DATE AND RELATED
     DATES - 4
